EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Luke Kohtala (Reg No. 65,536) on 23 March 2021.

The application has been amended as follows: 

	1) Claims 10-14 and 16-20 are cancelled without prejudice thereto

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The claims are directed to a method of inhibiting microbes from attaching to a surface by coating the surface with an anti-adherent agent configured to inhibit microbes from attaching to the surface, wherein the anti-adherent agent is selected from trimethylpentanediol/adipic acid/glycerin crosspolymer, trimethylpentanediol/adipic acid Copolymer, ethylhexyl stearate, ethylhexyl 
The closest prior art determined by the Examiner is that of Salamone (US 8,877,882). Salamone teaches a liquid adhesive coating to protect surfaces, such as medical devices and biological surfaces, from pressure, shear, and friction (Abstract). The coating is disclosed as optionally comprising an antimicrobial agent (column 3, lines 46-48). The coating is further disclosed as optionally comprising ethylhexyl stearate and ethylhexyl salicylate as emollients or moisturizers useful for providing a soothing application to skin or a wound (column 13, lines 30-42). 
However, while Salamone teaches a method “to provide a nonadherent air surface to the polymer coating that does not adhere to skin, to itself, or to another material,” Salamone does not clearly teach or suggest a method of inhibiting microbes from attaching to a surface protected with a coating comprising ethylhexyl stearate or ethylhexyl salicylate in the absence of an antimicrobial agent. As set forth by Salamone (column 7, lines 1-6):
It is an object of the invention to provide an antimicrobial liquid polymer-containing coating material that can be coated upon a biological surface to reduce or eliminate Gram positive and Gram negative bacteria, fungi, protozoa, and viruses, when applied in liquid form and air dried to form a conformal, solid, protective film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612